Case: 18-41155      Document: 00515028345         Page: 1    Date Filed: 07/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-41155                             July 10, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
MARLON LEROY PORCH,

                                                 Petitioner-Appellant

v.

T. WATSON, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:18-CV-122


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Marlon Leroy Porch, federal prisoner # 25685-009, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition in which he challenged the 220-
month sentence, later reduced to 177 months, imposed following his guilty plea
conviction for conspiracy to distribute a controlled substance. He contends that
he should not have received a career offender enhancement at sentencing
because his two prior convictions for Arkansas possession of cocaine with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41155    Document: 00515028345      Page: 2    Date Filed: 07/10/2019


                                  No. 18-41155

intent to deliver no longer qualify as predicate offenses under U.S.S.G. § 4B1.1
in light of Mathis v. United States, 136 S. Ct. 2243 (2016).
      Where, as here, the district court denied a § 2241 petition on the
pleadings, our review is de novo. See Pack v. Yusuff, 218 F.3d 448, 451 (5th
Cir. 2000). A § 2241 petition cannot be used as a substitute for a 28 U.S.C.
§ 2255 motion, and the petitioner must demonstrate the inadequacy or
ineffectiveness of a § 2255 motion by satisfying the savings clause of § 2255.
See § 2255(e); Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001); Reyes-
Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). A petitioner
satisfies the savings clause by showing that a claim (1) “is based on a
retroactively   applicable   Supreme     Court   decision      which   establishes
that the petitioner may have been convicted of a nonexistent offense,”
and (2) “was foreclosed by circuit law at the time when the claim should
have been raised in the petitioner’s trial, appeal, or first § 2255 motion.”
Reyes-Requena, 243 F.3d at 904.
      Porch contends only that his sentence was illegally enhanced and does
not maintain that he was convicted of a nonexistent crime or that he is actually
innocent of the offense of conviction. Challenges to the validity of a sentencing
enhancement do not satisfy the savings clause of § 2255(e). See In re Bradford,
660 F.3d 226, 230 (5th Cir. 2011); Padilla v. United States, 416 F.3d 424, 426-
27 (5th Cir. 2005); Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000). His
reliance on out-of-circuit authority to argue that the savings clause should be
extended to encompass sentencing errors is unavailing, as “one panel of our
court may not overturn another panel’s decision, absent an intervening change
in the law, such as by a statutory amendment, or the Supreme Court, or our
en banc court.” United States v. Traxler, 764 F.3d 486, 489 (5th Cir. 2014)
(internal quotation marks and citation omitted).
      Accordingly, the judgment of the district court is AFFIRMED.

                                       2